Citation Nr: 9901242	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1969.

This appeal arises before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had a cerebrovascular accident while in service, or 
within one year following separation from service.

2.  There is no competent evidence which shows that the 
cerebrovascular accident sustained following the veterans 
separation from service is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or is related to any inservice disease or injury, to 
include any inservice encephalopathy, headaches, syncope, 
seizure disorder, or abnormal electroencephalogram readings.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
the residuals of a cerebrovascular accident is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that a cerebrovascular 
accident was incurred in or aggravated by service, manifested 
to a compensable degree within the appropriate presumptive 
period following service, or is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.  After a review of the record, the Board finds that 
the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for residuals of a cerebrovascular accident is 
well grounded.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a well grounded claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a well grounded claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a cerebrovascular accident 
during service, or within one year following his separation 
from service; (2) whether he currently has any residuals of a 
cerebrovascular accident; and if so, (3) whether any current 
residuals of a cerebrovascular accident are proximately due 
to or the result of any disease or injured incurred in or 
aggravated by service, or etiologically related to any 
inservice disease or injury, to include any inservice 
encephalopathy, headaches, syncope, or abnormal 
electroencephalogram readings.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Cardiovascular-
renal disease, including hypertension, is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309 (1998).  In addition service connection may be 
established for disability proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (1998).

A review of the veterans service medical records reveals 
that the veteran was treated in service for conditions 
initially diagnosed as a seizure disorder, hyperventilation, 
and encephalopathy, etiology obscure.  The treating physician 
in service opined that any seizure disorder had existed prior 
to the veterans entry to service.  The veteran had given a 
history of recurrent convulsive episodes and possible 
syncope, which necessitated the used of a respirator.  The 
first spell occurred in November 1968 and the second in 
December 1968.  An electroencephalogram was abnormal, 
indicating some degree of bilateral cerebral dysfunction, 
mildly accentuated by hyperventilation.  The treating 
neurologist felt that the precipitating episodes were due to 
hyperventilation.  The veteran also showed encephalopathy of 
unknown cause.  The medical board separation report shows 
diagnoses of hyperventilation and encephalopathy, etiology 
obscure, which were felt to be permanent, but to have 
preexisted the veterans entry to service.

The veteran has claimed that he received treatment at the VA 
Medical Center in New Orleans, Louisiana, following his 
separation from service in 1970, 1971, or 1972, however a 
search of the records at that facility failed to locate any 
record of such treatment.

The evidence shows that in April 1994, the veteran was 
treated for a suspected right internal carotid bifurcation 
aneurysm and a suspicious area in the anterior communicating 
artery complex.  The veteran was noted to have intermittent 
hypertension, but denied any cardiovascular, pulmonary, or 
renal disease.  The private medical records of the veterans 
treatment do not contain evidence which relates the veterans 
cerebrovascular accident to his service or to any disease or 
injury incurred in or aggravated by service.

There Board finds that there is no competent evidence which 
shows that any cerebrovascular accident sustained following 
the veterans separation from service is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, or is related to any inservice disease 
or injury, to include any inservice encephalopathy, 
headaches, syncope, seizure disorder, or abnormal 
electroencephalogram readings.  As there is no competent 
evidence relating the veterans cerebrovascular accident to 
service or to any disease or injury incurred in or aggravated 
by service, the veterans claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The Board notes that the veterans 
claim fails to satisfy two elements of a well grounded claim 
in that there is no showing of any inservice disease or 
injury or that any disease or injury manifested to a 
compensable degree within an appropriate presumptive period 
following separation from service, nor is there any showing 
that the veterans cerebrovascular accident was in any way 
related to service.

The veteran has alleged that his cerebrovascular accident is 
due to his inservice cerebral unilateral dysfunction, however 
he has produced no competent medical evidence which 
demonstrates this relationship.  The Board notes that a 
claimant would not meet the burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any evidence that the veterans cerebrovascular 
accident is related to service or to any disease or injury 
incurred in or aggravated by service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the May 1997 statement of the case and the January 1998 
supplemental statement of the case.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for the residuals of a 
cerebrovascular accident is well grounded.

Accordingly, the Board finds that the veterans claim of 
entitlement to service connection for the residuals of a 
cerebrovascular accident is not well grounded, and is 
therefore denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


ORDER

Because it is not well grounded, the veterans claim of 
entitlement to service connection for the residuals of a 
cerebrovascular accident is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
